                                          Case 4:19-cv-07650-HSG Document 39 Filed 07/22/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HAROLD DAVIS,                                      Case No. 19-cv-07650-HSG
                                   8                       Plaintiff,                       ORDER GRANTING MOTION TO
                                                                                            DISMISS
                                   9               v.
                                                                                            Re: Dkt. No. 27
                                  10     PINTEREST, INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Pinterest, Inc.’s motion to dismiss Count II of

                                  14   Plaintiff Harold Davis’s first amended complaint. See Dkt. No. 27. The Court finds this matter

                                  15   appropriate for disposition without oral argument and the matter is deemed submitted. See Civil

                                  16   L.R. 7-1(b). For the reasons discussed below, the Court GRANTS the motion to dismiss with

                                  17   leave to amend.

                                  18     I.   BACKGROUND
                                  19          A.        Factual Background
                                  20          Plaintiff is a digital artist and professional photographer. See Dkt. No. 23 (“FAC”) at ¶ 1.

                                  21   Defendant is an online platform that allows users to create their own virtual “pinboards” or

                                  22   “boards,” by “pinning” images to their boards. See id. at ¶ 14. These images may be captured by

                                  23   Defendant’s users, or may be copied from other sources on the internet. See id. Once copied and

                                  24   displayed on Pinterest, Defendant allows users to copy, post, download, crop, alter, and share

                                  25   these images. See, e.g., id. at ¶¶ 309–315. 329. According to Plaintiff, Defendant “employs no

                                  26   system of screening for copyrighted images, copyright notices, or other indicia of copyright for

                                  27   images upload by Pinterest users, or saved by Pinterest users to Pinterest Boards.” See id. at ¶ 25.

                                  28   As such, Plaintiff alleges that Defendant “provides a mechanism for people to easily and swiftly
                                          Case 4:19-cv-07650-HSG Document 39 Filed 07/22/20 Page 2 of 5




                                   1   violate the intellectual property rights of others,” including photographers like Plaintiff. See id. at

                                   2   ¶ 17.

                                   3           Plaintiff alleges that Defendant “copied, posted, and distributed” several of Plaintiff’s

                                   4   copyrighted photographs. See id. at ¶¶ 27–306. Plaintiff alleges that Defendant’s display of these

                                   5   photographs included his name, and in many cases a copyright notice. See, e.g., id. at ¶¶ 153–306.

                                   6   Based on these facts, Plaintiff filed a complaint for both direct and contributory copyright

                                   7   infringement. See id. at ¶¶ 323–332.

                                   8           B.   Procedural History
                                   9           Plaintiff filed his initial complaint on November 20, 2019. See Dkt. No. 1. Defendant

                                  10   subsequently moved to dismiss Plaintiff’s contributory infringement claim . See Dkt. No. 17.

                                  11   Rather than file an opposition or statement of non-opposition to the motion, see Civil L.R. 7-3(b),

                                  12   Plaintiff filed the operative amended complaint on March 11, 2020. See FAC. Plaintiff’s
Northern District of California
 United States District Court




                                  13   substantive allegations remain largely the same as those in his initial complaint, though the FAC

                                  14   includes 31 additional copyrighted photographs that Defendant allegedly infringed. Compare Dkt.

                                  15   No. 1 at ¶¶ 9–115 with FAC at ¶¶ 9–332. Defendant again moves to dismiss the contributory

                                  16   infringement claim.

                                  17    II.    LEGAL STANDARD
                                  18           Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  19   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  20   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  21   granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  22   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  23   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  24   12(b)(6) motion, a plaintiff need only plead “enough facts to state a claim to relief that is plausible

                                  25   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  26   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  27   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  28           In reviewing the plausibility of a complaint, courts “accept factual allegations in the
                                                                                          2
                                          Case 4:19-cv-07650-HSG Document 39 Filed 07/22/20 Page 3 of 5




                                   1   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   2   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nevertheless,

                                   3   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   4   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   5   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).

                                   6   III.        DISCUSSION
                                   7          A.      Motion to Dismiss
                                   8               Defendant filed the pending motion to dismiss on April 10, 2020. See Dkt. No 27.

                                   9   Plaintiff subsequently filed his response, styled as a “Response to Defendant’s Partial Motion to

                                  10   Dismiss and Request for Leave to Amend.” See Dkt. No. 36. The response itself is only a page

                                  11   and a half long and does not address the substance of Defendant’s motion to dismiss. See id.

                                  12   Indeed, Plaintiff describes the “statement of issue to be decided” in the response as whether he
Northern District of California
 United States District Court




                                  13   should be granted leave to amend due to newly discovered facts. See id. at 2. The Court interprets

                                  14   Plaintiff’s failure to oppose the motion, and request for leave to amend, as an acknowledgement

                                  15   that his contributory infringement claim should be dismissed.

                                  16               The Court also finds that dismissal is warranted based on the substance of Plaintiff’s

                                  17   complaint. To establish a claim for contributory copyright infringement, Plaintiff “must establish

                                  18   that there has been direct infringement by third parties.” See Perfect 10, Inc. v. Amazon.com, Inc.,

                                  19   508 F.3d 1146, 1169 (9th Cir. 2007). Once this threshold issue has been established, Plaintiff

                                  20   must further allege that Defendant “(1) has knowledge of another’s infringement and (2) either

                                  21   (a) materially contributes to or (b) induces that infringement.” Perfect 10, Inc. v. Giganews, Inc.,

                                  22   847 F.3d 657, 670 (9th Cir. 2007) (quotation omitted). Material contribution “[i]n the online

                                  23   context” requires the defendant to have “actual knowledge that specific infringing material is

                                  24   available using its system, and . . . simple measures [would] prevent further damage to

                                  25   copyrighted works, yet [the defendant] continues to provide access to infringing works.” Id. at

                                  26   671 (quotation omitted). And inducement requires the defendant to “distribute[] a device with the

                                  27   object of promoting its use to infringe copyright, as shown by clear expression or other affirmative

                                  28   steps taken to foster infringement.” See id. at 672.
                                                                                             3
                                          Case 4:19-cv-07650-HSG Document 39 Filed 07/22/20 Page 4 of 5




                                   1          Here, Plaintiff alleges that copyright infringement is rampant on the internet and that

                                   2   Defendant’s platform “provides a mechanism for people to easily and swiftly violate the

                                   3   intellectual property rights of others . . . .” See FAC at ¶¶ 14–17, 329. This “mechanism” includes

                                   4   allowing users to “copy, post, download, crop, alter, and share” copyrighted material. See id. at

                                   5   ¶ 329. Plaintiff further alleges that Defendant does not screen for copyright images and “openly

                                   6   encourages users to violate the copyrights of others.” See id. at ¶¶ 25–26. Yet critically, Plaintiff

                                   7   does not allege facts detailing direct infringement by a third party. Plaintiff only alleges that

                                   8   Defendant has infringed Plaintiff’s copyrights. See, e.g., id. at ¶¶ 329–331. Plaintiff likewise has

                                   9   not alleged that Defendant had actual knowledge of specific third-party infringement; what

                                  10   “simple measures” Defendant should have taken to prevent such infringement; or what “clear

                                  11   expression or other affirmative steps” Defendant has taken to induce or foster infringement. See

                                  12   Giganews, 847 F.3d at 671–72. The Court therefore GRANTS Defendant’s motion to dismiss
Northern District of California
 United States District Court




                                  13   Count II of Plaintiff’s amended complaint.

                                  14          B.    Leave to Amend
                                  15          In response to Defendant’s motion, Plaintiff seeks leave to amend based on “recently

                                  16   learned new facts.” See Dkt. No. 36 at 2. Plaintiff urges that granting leave to amend would allow

                                  17   him to buttress his claim for contributory infringement and address Defendant’s legal arguments.

                                  18   See id. at 3. Defendant, in response, contends that Plaintiff’s request is procedurally deficient

                                  19   because Plaintiff neither explains the new facts nor attaches the proposed amendment to his

                                  20   response. See Dkt. No. 38 at 2 (citing Civil L.R. 10-1). The Court understands Defendant’s

                                  21   concern that Plaintiff has had an opportunity to amend before and his complaint remains deficient.

                                  22   Nevertheless, there is a presumption under Federal Rule of Civil Procedure 15 that “[t]he court

                                  23   should freely give leave [to amend] when justice so requires.” See Fed. R. Civ. P. 15. The Ninth

                                  24   Circuit has emphasized that “[t]his policy is to be applied with extreme liberality.” See Eminence

                                  25   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quotation omitted). The Court

                                  26   cannot say at this stage that amendment would be futile. And because a case schedule has not yet

                                  27   been set, the Court cannot say that Defendant would be prejudiced by granting leave to amend.

                                  28   The Court therefore exercises its discretion and GRANTS Plaintiff’s request for leave to amend.
                                                                                          4
                                          Case 4:19-cv-07650-HSG Document 39 Filed 07/22/20 Page 5 of 5




                                   1   IV.    CONCLUSION

                                   2          Accordingly, the Court GRANTS Defendant’s Motion to Dismiss Count II of Plaintiff’s

                                   3   amended complaint with leave to amend. Plaintiff shall file an amended complaint by no later

                                   4   than August 14, 2020, if he can do so consistent with his Rule 11 obligations. Plaintiff may not

                                   5   add any additional defendants or new claims. The Court further SETS a telephonic case

                                   6   management conference for August 25, 2020, at 2:00 p.m. The parties shall file a joint case

                                   7   management statements by August 18, 2020.

                                   8          All counsel as well as members of the public and press may use the following dial-in

                                   9   information below to access the conference line:

                                  10           Dial In: 888-808-6929

                                  11          Access Code: 6064255

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 7/22/2020

                                  14                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
